DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Huassecker et al (2003/0177854).
Regarding claim 1, Huang discloses a gear unit (e.g. 2 or 3), comprising at least one gear housing with at least one locking component (211 or 31) for a form-fit and/or force-fit attachment of an electric motor (1) to the gear unit.  
It is noted that Huang fails to disclose an additional locking unit.  However, Huassecker discloses a similar attachment for a gear casing wherein the locking means includes an additional locking unit (e.g. detent 56), wherein the locking unit comprises at least one hole (57) configured as a through hole, which the additional locking unit is pressable into the hole and is located in the hole or protruded through the hole to achieve a locked state of the electric  motor when assembled.  It would have been obvious to one having ordinary skill to have modified the device taught by Huang with the teachings of Huassecker to achieve the predictable result ensuring a locking engagement and preventing removal by vibration or jarring of the unit (e.g. obvious to try with limited or predictable results, see paragraph [0010] of Huassecker).

Regarding claim 3, Huang discloses an electric gear motor (1), comprising: 
a gear unit (2 or 3) comprising at least one gear housing with at least one locking component (31 or 211) for a form-fit and/or force-fit electric motor attachment;
at least one electric motor (1) with a fastening arrangement (12) for fastening the electric motor on the gear unit or a support element, wherein the fastening arrangement comprises at least one motor locking element, 
wherein the motor locking element is configured such that a rotary position of the electric motor relative to the gear unit or to the support element is preadjustable and a preadjusted rotary position of the electric motor is lockable by means of the form fit or force fit; and 
wherein the locking component is connectable by form fit and/or force fit to the motor locking element (e.g. as shown in figures 3 and 4).
It is noted that Huang fails to disclose an additional locking unit.  However, Huassecker discloses a similar attachment for a gear casing wherein the locking means includes an additional locking unit (e.g. detent 56) wherein the locking component comprises at least one hole (57) configured as a through hole, which the additional locking unit is pressable into the hole and is located in the hole or protruded through the hole.  It would have been obvious to one having ordinary skill to have modified the device taught by Huang with the teachings of Huassecker to achieve the predictable result ensuring a locking engagement and preventing removal by vibration or jarring of the unit (e.g. obvious to try with limited or predictable results, see paragraph [0010] of Huassecker).

Regarding claim 5, the combination of Huang and Huassecker discloses the locking component comprises a number of detent elements (e.g. 57 of Huassecker) for interlocking the electric motor with the gear housing.
Regarding claim 6, Huang discloses the motor locking element is configured to secure the electric motor is secured immovably in the axial direction and prevented from twisting by a torque lock (e.g. shown in figures 1 and 3).
Regarding claim 7, Huang discloses the at least one locking element comprises a radially outward protruding contour arranged at a front end of the electric motor housing (e.g. as shown in figure 1).
Regarding claim 8, it is noted that Huang discloses a diameter of the contour is larger than an outer diameter of the electric motor housing.  However, it would have been obvious to make the outer diameter of the contour larger than the outer diameter of the motor housing to achieve the predictable result of providing a higher resistance to prevent distress from torque (e.g. obvious to try with limited, predictable results, wherein a change in size or shape relate to design choice).
Regarding claim 9, Huang discloses a circumferential profile of the contour has uniformly distributed segments which are in each case spaced apart from each other in a circumferential direction (e.g. as shown in figure 1).
Regarding claim 10, the combination discloses the locking unit is designed as a separate element (e.g. detent taught by Huassecker).
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberle et al (US Pub No 2008/0197733) in view of Huassecker et al.
Regarding claim 13, Oberle discloses a seat (see paragraph [0033]) comprising;
a gear unit (e.g. transmission interface) comprising at least one gear housing with at least one locking component (55) for a form-fit and/or force-fit electric motor attachment;
at least one electric motor (18) with a fastening arrangement (17, shown in figure 4) for fastening the electric motor on the gear unit or a support element, wherein the fastening arrangement comprises at least one motor locking element (42, 43), 
wherein the motor locking element is configured such that a rotary position of the electric motor relative to the gear unit or to the support element is preadjustable and a preadjusted rotary position of the electric motor is lockable by means of the form fit or force fit; and 
wherein the locking component is connectable by form fit and/or force fit to the motor locking element (e.g. as disclosed at least in paragraph [0030]).
It is noted that Oberle fails to disclose an additional locking unit.  However, Huassecker discloses a similar attachment for a gear casing wherein the locking means includes an additional locking unit (e.g. detent 56 and receiver 57).  It would have been obvious to one having ordinary skill to have modified the device taught by Oberle with the teachings of Huassecker to achieve the predictable result ensuring a locking engagement and preventing removal by vibration or jarring of the unit (e.g. obvious to try with limited or predictable results, see paragraph [0010] of Huassecker).

Regarding claim 15, Oberle discloses the fastening arrangement comprises a bayonet lock (disclosed at least in paragraph [0030]).
Regarding claim 16, it is noted that Oberle discloses a single piece configuration.  However, it would have been obvious to one having ordinary skill in the art to have modified the single-piece configuration with a multi-piece configuration to achieve the predictable result of facilitating an alternate way to disassemble the coupling (e.g. obvious to try with limited, predictable results).
Regarding claim 17, Oberle discloses the at least one locking component is arranged on the gear housing of the gear unit (as shown in figure 4).
Regarding claim 18, Oberle discloses the locking component comprises a number of detent elements (42, 43, and 47) for interlocking the electric motor with the gear housing (shown in figure 4).
Regarding claim 19, Oberle discloses the motor locking element is configured to secure the electric motor immovably in an axial direction and prevented from twisting by a torque lock (as disclosed in paragraph [0030]).
Regarding claim 20, Oberle discloses the at least one locking element comprises a radially outward protruding contour arranged at a front end of an electric motor housing (as shown in figure 4).
Regarding claim 1, Haung discloses a the gear housing having a radial end stop () having a wedge shape (e.g. protrusion off 31, 221 to stop the device from further rotation).

Response to Arguments
11/30/20 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the prior art fails to disclosed the newly claimed invention; while it was discussed that adding the features related to element 4 of the applicant’s invention would overcome the rejection of record, the applicant’s amendments don’t require features that are not taught by the prior art, see the rejection above.  The prior art teaches the claimed through hole and the prior art locking system is still obviates the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619